Citation Nr: 1444603	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  13-03 680

	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to hypertension with chronic renal insufficiency and major depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from March 1976 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO).

After eliciting testimony from the Veteran at a May 2013 hearing conducted at the Philadelphia RO, the Board determined that an opinion from a health-care professional in the Veterans Health Administration (VHA) was necessary to address the complex medical questions raised in this case.  38 C.F.R. § 20.901(a) (2013).  

The requested VHA opinion, received in September 2014, has not been considered by the agency of original jurisdiction (AOJ).  However, such evidence does not require a waiver of initial AOJ review.  38 C.F.R. §§ 20.903(a), 20.1304(c) (2013).  Moreover, the Veteran is not prejudiced by the Board's review of the VHA opinion in the first instance as it has done so for the purpose of granting his claim in full. 


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction, which had its clinical onset in 1998 and was also diagnosed following the receipt of his original claim for service connection on August 15, 2011, qualifies as a current disability for VA compensation purposes.

2.  Throughout the pendency of this appeal, the Veteran has been in receipt of service connection for multiple disabilities, including hypertension with chronic renal insufficiency and major depressive disorder.

3.  An unfavorable February 2013 VA medical opinion, which indicates that the Veteran's erectile dysfunction is not a secondary complication of his service-connected hypertension and major depressive disorder, is based on incomplete and incorrect facts and, thus, is inadequate to support a decision in this appeal. 

4.  The favorable September 2014 VHA examiner's opinion, which is predicated on a comprehensive and accurate review of the record and is uncontroverted by any similarly probative evidence, demonstrates that the Veteran's erectile dysfunction is etiologically related to the medications prescribed to treat his service-connected hypertension with chronic renal sufficiency and major depressive disorder.


CONCLUSION OF LAW

All of the material elements for establishing service connection for erectile dysfunction, as secondary to hypertension with chronic renal sufficiency and major depressive disorder, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


ORDER

Entitlement to service connection for erectile dysfunction is granted.



______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


